Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art found, by itself or in combination, can reasonably fulfill the aggregated limitations provided in each of the independent claims 1 and 11:
Regarding claim 1, the prior art fails to describe a wireless communication system comprising a plurality of radio devices, each radio device belongs to one or more radio neighborhoods and is capable of repeating the transmission of the broadcast message regardless of whether the radio device is operating as a router device or as a non-router device, wherein radio devices belonging to each radio neighborhood are configured to repeat collectively a transmission of a broadcast message a collective target amount of repetitions within each radio neighborhood, wherein each radio device within each radio neighborhood to which it belongs is arranged to: 
define a total repetition load value representing a contribution of said radio device to the collective target amount of repetitions of the broadcast message within said radio neighborhood, and 
decide whether to repeat the transmission of the broadcast message in accordance with the defined total repetition load value.
Regarding claim 11, the prior art fails to describe a method for a wireless communication system comprising a plurality of radio devices, each radio device belongs to one or more radio neighborhoods and is capable of repeating the transmission of the broadcast message regardless of whether the radio device is operating as a router device or as a non-router device, wherein radio devices belonging to each radio neighborhood are configured to repeat collectively a transmission of a broadcast message a collective target amount of repetitions within each radio neighborhood, wherein the method comprises: 
defining, by each radio device within each radio neighborhood to which it belongs, a total repetition load value representing a contribution of said radio device to the collective target amount of repetitions of the broadcast message within said radio neighborhood; and 
deciding, by each radio device within each radio neighborhood to which it belongs, whether to repeat the transmission of the broadcast message in accordance with the defined total repetition load value.

The closest prior art found, Bare (US 2003/0179707) & Bare (US 6,580,715) each describing propagation in load balancing switch protocols in accordance with pruned broadcast tree & dead counts (abstract & fig. 5), in combination with Andrews (US 2019/0149460) describing optimized message flooding across nodes of a distributed platform based on delay trigger responses (title & abstract), fail to render the above features of claims 1 and 11 as a whole obvious.  Another closest art but of bad date, Sakoda (US 2022/0086687), describing multi-hop network of wireless communication devices each collecting forward node information for broadcasting (abstract), has been file after the filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  van Bemmel (US 2015/0189009) describing load balancing across multiple network or geographical locations (abstract), Lapukhov (US 10,999,193) describing message contents in a database distributed among second subset of nodes that receives the messages (abstract), and Westrick (US 2021/0126968) describing selection of RF nodes as repeaters to reset network packet transmission within a flooding wireless network (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469